Dunbar, J.
This case does not materially differ from that just decided of E. A. Bennet, tutrix, v. the same defendants. The plaintiff, who is the husband of Eliza Ann Bennet, the original defendant in execution, sets up title and claims as his own, three of the slaves seized by the Sheriff, and prays damages against the defendant in solido for their illegal seizure. There was judgment in his favor for one hundred and fifty dollars, and the defendant, Starnes, has appealed. We do not consider that the plaintiff has established such a title as would authorize us to affirm the judgment of the Court below, and the opinion just expressed in the case of E. A. Bennet, tutrix, as regards the liability of Sheriffs, we reiterate here.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower Court, so far as it regards the defendant, B. B. Starnes, Sheriff, be reversed and set aside, and judgment is rendered in his favor, the plaintiff, appellee, paying costs in both Courts.